USCA11 Case: 21-10550    Date Filed: 04/15/2022   Page: 1 of 2




                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10550
                Non-Argument Calendar
                ____________________

JEREMY JOHN WELLS,
                                           Plaintiff-Appellant,
versus
WARDEN,
CLIFFORD BROWN,
Unit Manager,
FNU FLUKER,


                                        Defendants-Appellees.


                ____________________
USCA11 Case: 21-10550        Date Filed: 04/15/2022    Page: 2 of 2




2                      Opinion of the Court                21-10550

           Appeal from the United States District Court
              for the Southern District of Georgia
            D.C. Docket No. 1:20-cv-00097-JRH-BKE
                    ____________________

Before WILLIAM PRYOR, Chief Judge, WILSON, JORDAN,
ROSENBAUM, JILL PRYOR, NEWSOM, BRANCH, GRANT, LUCK, LAGOA,
and BRASHER, Circuit Judges.
BY THE COURT:
       A petition for rehearing having been filed and a member of
this Court in active service having requested a poll on whether this
appeal should be reheard by the Court sitting en banc, and a ma-
jority of the judges in active service on this Court having voted in
favor of granting rehearing en banc, IT IS ORDERED that this ap-
peal will be reheard en banc. The panel’s opinion is VACATED.